 

AGREEMENT FOR PURCHASE AND SALE

Dated as of February 22, 2006

By and between

GLOBAL MINERAL SOLUTIONS, L.P.

As Seller

and

PROVIDENCE EXPLORATION, LLC

As Buyer

--------------------------------------------------------------------------------

AGREEMENT FOR PURCHASE AND SALE

        THIS AGREEMENT dated as of February 22, 2006 (the “Effective Date”)
between GLOBAL MINERAL SOLUTIONS, L.P., a Texas limited partnership (hereinafter
referred to as “Seller”), and PROVIDENCE EXPLORATION, LLC, a Texas limited
liability company (herein referred to as “Buyer”). Seller and Buyer are
individually referred to herein as a “Party” and collectively as the “Parties”.

WITNESSETH:

  WHEREAS, Seller owns certain oil and gas leasehold interests situated in Val
Verde County, Texas; and WHEREAS, Seller desires to sell and Buyer desires to
acquire these interests on the terms and conditions


hereinafter provided;

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Parties agree as follows:

ARTICLE I.

DEFINITIONS

The following terms, as used herein, shall have the following meanings: 1.1
"Agreement" shall mean this Agreement for Purchase and Sale between Seller and
Buyer. 1.2 "Assets" shall mean (except to the extent constituting Excluded
Assets), Seller's interest in the

      following:

a.     the Leases; b. the Lands; and

c. the Incidental Rights.

  1.3   “Basic Documents” shall mean all contracts, agreements, and other
legally binding rights and obligations to which the Assets may be subject, or
that may relate to the Assets.


1.4 "Closing" shall be defined in Section 11.1. 1.5 "Closing Date" shall be
defined in Section 11.1. 1.6 "Deposit" shall be defined in Section 3.1.

  1.7   “Excluded Assets” shall mean the overriding royalty interests described
in Exhibit “A-1” attached hereto and the seismic studies in Seller’s possession
relating to the Lands which Seller cannot transfer to Buyer due to contractual
limitations described and listed in the attached Exhibit “A-4".


1.8 "GAAP" shall mean generally accepted accounting principles, consistently
applied.

  1.9   “Hydrocarbons” shall mean crude oil, natural gas, casinghead gas,
condensate, sulphur, natural gas liquids and other liquid or gaseous
hydrocarbons (including CO2 ), and shall also refer to all other minerals of
every kind and character which may be covered by or included in the Assets.


  1.10   “Incidental Rights” shall mean all right, title and interest of Seller
in and to or derived from the following insofar as the same are directly related
to the Assets: (i) all unitization, communitization and pooling designations,
declarations, agreements and orders covering Hydrocarbons in or under the Lands
or any portion thereof and the units and pooled or communitized areas created
thereby; (ii) all easements, rights-of-way, surface leases, permits, licenses,
servitudes or other rights or interests used in connection with the exploration,
development or operation of the Assets, including, but not limited to, the
production, processing, treating, storing, marketing, or transportation of oil,
gas, casinghead gas, condensate, distillate, or other liquid or vaporous
Hydrocarbons; (iii) all Hydrocarbon sales, purchase, exchange, transportation
and processing contracts and agreements, farmount or farmin agreements, unit
agreements, participation agreements, seismic exploration agreements not listed
and described on Exhibit “A-4", surface leases, water disposal agreements, area
of mutual interest agreements, division and transfer orders, joint operating
agreements and all other contracts and agreements insofar as the same affect or
relate to the Assets or Lands or any part thereof; and (iv) all lease files,
land files, well files, gas and oil sales contract files, gas processing files,
division order files, abstracts, title opinions, and all other books, files and
records, information and data (including copies of engineering, geological and
geophysical data to the extent same may be transferred, but subject in all
events to any and all consents concerning ownership and transfer listed and
described in detail in Exhibit “C” hereof), that relate to the Lands.


  1.11   “Lands” shall mean, except to the extent constituting Excluded Assets,
each and every kind and character of right, title, claim or interest which
Seller has in and to the lands covered by the Leases.


  1.12   “Leases” shall mean the oil and gas seismic and lease agreements
described on Exhibit “A-2” attached hereto and all subleases or other interests
associated therewith.


1.13 "Permitted Encumbrances" shall mean any of the following matters:

a.  

the terms, conditions, restrictions, exceptions, reservations, limitations and
other matters contained in the agreements, instruments and documents which
create or reserve to Seller any interests in any of the Assets;


b.  

any liens for taxes, tax assessments not yet delinquent, or tax assessments that
are being contested in good faith, and other assessments not yet delinquent, or
if delinquent, that are being contested in good faith;


c.  

any liens or security interest created by law or reserved in the Leases for
royalty, bonus or rental or for compliance with the terms of the Leases;


d.  

any obligations or duties affecting the Assets to any municipality or public
authority with respect to any franchise, grant, license or permit, and all
applicable laws, rules and orders of governmental authority, provided that same
do not have a material adverse impact on any Asset;


e.  

any (i) easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations, pipelines, grazing, hunting, fishing,
logging, canals, ditches, reservoirs, or the like, or (ii) easements for
streets, alleys, highways, pipelines, telephone lines, power lines, railways and
other similar rights-of-way, on, over, or in respect of the Lands to the extent
such matters, individually or in the aggregate, do not interfere materially with
oil and gas operations;


f.  

all royalties, overriding royalties, net profits interests, carried interests,
reversionary interests and other burdens to the extent that the net cumulative
effect of such burdens does not operate to reduce the net revenue interest of
Seller in any of the Assets to below the applicable net revenue interest set
forth in Exhibit “A-1” hereto;


g.  

all defects and irregularities affecting title to the Assets which individually
or in the aggregate do not operate to reduce the net revenue interest, nor
increase the working interest of Seller in the Assets as reflected in Exhibit
“A-1” hereto or otherwise interfere materially with the operation, value or use
of the Assets;


h.  

all rights to consent by, required notices to, filings with or other actions by
governmental entities in connection with the sale or conveyance of oil and gas
leases or interests therein if the same are customarily obtained
contemporaneously with or subsequent to such sale or conveyance; and


i.  

any encumbrance, title defect or matter (whether or not constituting a Title
Defect) waived or deemed waived by Buyer pursuant to Article VII hereto.


1.14 "Purchase Price" shall be as defined in Section 3.1. 1.15 "Title Defect"
shall be as defined in Section 7.3. 1.16 "Transfer Taxes" shall be as defined in
Section 12.1. ARTICLE II. SALE AND PURCHASE

        Subject to the terms and conditions of this Agreement and the Permitted
Encumbrances, Seller agrees to sell and convey to Buyer and Buyer agrees to
purchase and pay for the Assets.

ARTICLE III.

PURCHASE PRICE AND PAYMENT

3.1 Purchase Price. The total consideration for the sale and conveyance of the
Assets shall consist of the following: a. A cash payment by Buyer to Seller at
Closing in the amount of $1,924,800.00 by means of a completed

  Federal Funds transfer to Seller’s account at United Community Bank, Coppell,
Texas, ABA No. 111 924 127, Global Mineral Solutions, L.P., Account Number
038001401. Contemporaneously with the execution hereof, Buyer has paid to or on
behalf of Seller the sum of $500,000.00 (the “Deposit”), as follows: (1)
$371,372.00 has been paid in cash to Seller via wire transfer to the account
specified above or via cashier’s check, and (2) $128,628.00 has been paid via
cashier’s check made payable to Bill Cole Ranches, Ltd, et al. (but delivered to
Seller for transmittal to the lessor) as payment of the lease bonus due under
the Cole Lease (as defined in Exhibit “A-2”). Such sum, without interest, shall
be credited toward the Purchase Price at Closing;


b.  

At Buyer’s discretion, either (1) the transfer at Closing to Seller, or its
designee(s), of 3,500,000 authorized, outstanding and restricted shares of the
common stock (the “Stock”) of Healthbridge, Inc., a Texas corporation (the
“Healthbridge”), whose shares are listed on the OTC.BB under the symbol “HHBR”,
free and clear of all liens, security interests and other encumbrances;
provided, however, Buyer may elect to deliver the Stock under this Section
3.1(b)(1) only in the event that Healthbridge has acquired all of the membership
interests or assets of Buyer (such transaction being referred to herein as the
“Healthbridge Transaction”); or (2) a cash payment by Buyer to Seller at Closing
(in addition to the cash payment described in Subsection (a) above) in the
amount of $1,924,800.00 to the account specified in the first sentence of
Section 3.1(a); or (3) the delivery of a promissory note in the form attached
hereto as Exhibit “D” (the “Promissory Note”) at Closing in the principal amount
of $1,924,800.00 which note shall provide (A) for the principal to bear interest
at an annual rate of five percent (5%); (B) the principal and accrued interest
shall be due and payable on August 1, 2006 (the “Maturity Date”); and (C) for
the conversion of the principal and accrued interest into the Stock within 30
days of the consummation of the Healthbridge Transaction if the Healthbridge
Transaction is consummated prior to the Maturity Date;


c.  

The assumption by Buyer of all obligations under the Leases accruing on or after
the Closing Date; and d. The commitment of Buyer to perform the Required
Post-Closing Obligations as defined in


         Article XIII.

ARTICLE IV.

SELLER’S REPRESENTATIONS

4.1 Seller's Representations. Seller represents to Buyer as of the date hereof
that:

a.  

Seller is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of Texas;


b.  

Seller has all requisite power and authority to carry on its business as
presently conducted, to enter into this Agreement and the other documents and
agreements contemplated hereby, and to perform its obligations under this
Agreement and the other documents and agreements contemplated hereby. The
consummation of the transactions contemplated by this Agreement will not
violate, nor be in conflict with, any provision of Seller’s partnership
agreement or any material agreement or instrument to which it is a Party or by
which it is bound, or any judgment, decree, order, statute, rule or regulation
applicable to Seller;


c.  

The execution, delivery and performance of this Agreement and the transactions
contemplated hereunder have been duly and validly authorized by all requisite
partnership action on the part of Seller;


d.  

This Agreement constitutes, and all documents and instruments required hereunder
to be executed and delivered by Seller at Closing will constitute, legal, valid
and binding obligations of Seller in accordance with their respective terms,
subject to applicable bankruptcy and other similar laws of general application
with respect to creditors;


e.  

There are no bankruptcy, reorganization or arrangement proceedings pending,
being contemplated by, or to the actual knowledge of the partners of Seller,
threatened against Seller;


f.  

No broker or finder have acted for or on behalf of Seller in connection with
this Agreement or the transactions contemplated by this Agreement, and no broker
or finder is entitled to any brokerage or finder’s fee or commission in respect
thereof based in any way on agreements, arrangements or understandings made by
or on behalf of Seller;


g.  

There is no demand or suit, action or other proceeding pending, or to Seller’s
knowledge threatened, before any court or governmental agency relating to Seller
or the Assets.


h.  

Seller, to its knowledge, has not violated, and to Seller’s knowledge there are
no alleged violations by Seller of, any applicable rules, regulations or orders
of any governmental agency having jurisdiction over the Assets which would
affect in any material respect the value of the Assets;


i.  

Seller is a United States person within the meaning of Section 7701(a)(30) of
the Internal Revenue Code of 1986, as amended;


j.  

Seller is not in default under and no condition exists that with notice or lapse
of time or both would constitute a default under any agreement to which Seller
is a Party or by which Seller is bound and to which any of the Assets are
subject;


k.         Exhibit “A-3” sets forth the Basic Documents of which Seller has
knowledge; l. To the knowledge of Seller, all royalties, rentals and other
payments due under the


  Leases, which would have an adverse material impact if not paid, have been
properly and timely paid, and all conditions necessary to keep the Leases in
force have been fully performed (other than the payment of the lease bonus under
the Cole Lease described in Section 3.1(a)(2); such lease bonus amount being the
total amount required under the Cole Lease necessary to exercise the Option
Agreement (defined below) and enter into the related lease);


m.  

To the knowledge of Seller and except as otherwise provided in this Agreement,
there exists no unrecorded document or agreement which may result in impairment
or loss of Seller’s ability to convey the Assets;


n.  

To the knowledge of Seller: (i) all of the Basic Documents are in full force and
effect and are the valid and legally binding on the Parties thereto, (ii) Seller
is not in breach or default with respect to any material obligations pursuant to
any such Basic Document; (iii) all material payments due thereunder have been
made by Seller or will be made by Seller prior to Closing; and (iv) no other
Party to any Basic Document (or any successor in interest thereto) is in breach
or default with respect to any material obligations thereunder;


o.  

Exhibit “C” contains a complete list of (1) consents required to assign the
Assets and (2) preferential rights to purchase any of the Assets;


p.  

To Seller’s knowledge, all property, production, severance and similar taxes
(excluding ad valorem taxes) with respect to the Assets which accrued during the
period when Seller owned Assets and prior to the Closing have been properly and
fully paid;


q.  

Seller understands that the Stock has not been registered for public sale under
the Securities Act of 1933, as amended, or the securities laws of any state and
further understands that the Stock has not been approved or disapproved by the
Securities and Exchange Commission or any other federal or state agency;


r.  

Seller understands that there are substantial restrictions on the disposal or
transfer of the Stock, including, but not limited to, that Stock may not be
disposed of or sold unless the Stock is registered or exempt from registration
under applicable federal and state securities laws (though there are no
restrictions more restrictive than those applicable under U.S. securities laws);


s.  

Prior to entering into this Agreement, Seller was advised by and has relied
solely on its own legal, tax and other professional counsel concerning this
Agreement and Seller or its representative responsible for approving its
investment in Healthbridge has knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of, and
protecting the Seller’s interests in connection with, investing in the Stock;


t.  

Seller shall hold the Stock for the Seller’s own account, for investment
purposes only, and not with a view to the sale or other distribution thereof,
and that, with respect to such Stock, the Seller is not an “underwriter” within
the meaning of Section 4(2) under the Securities Act of 1933, as amended; and


u.  

Seller is an “accredited investor,” as such term is defined in Rule 501
promulgated under the Securities Act of 1933, as amended.


ARTICLE V.

BUYER’S REPRESENTATIONS

5.1 Buyer's Representations. Buyer represents to Seller as of the date hereof
that:

a.  

It is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Texas and Buyer is or prior to Closing
will be duly qualified pursuant to any and all applicable laws, statutes and
regulations to own and operate the Assets;


b.  

It has all requisite power and authority to carry on its business as presently
conducted, to enter into this Agreement and the other documents and agreements
contemplated hereby, to purchase the Assets on the terms described in this
Agreement, and to perform its other obligations under this Agreement and the
other documents and agreements contemplated hereby. The consummation of the
transactions contemplated by this Agreement will not violate, nor be in conflict
with, any provision of Buyer’s articles of organization, regulations or
governing documents, or any material agreement or instrument to which Buyer is a
Party or by which it is bound, or any judgment, decree, order, statute, rule or
regulation applicable to Buyer;


c.  

The execution, delivery and performance of this Agreement and the transactions
contemplated hereunder have been duly and validly authorized by all requisite
company action on the part of the Buyer;


d.  

This Agreement constitutes, and all documents and instruments required hereunder
to be executed and delivered by Buyer at Closing will constitute, legal, valid
and binding obligations of Buyer in accordance with their respective terms,
subject to bankruptcy and other similar laws of general application with respect
to creditors;


e.  

There are no bankruptcy, reorganization or arrangement proceedings pending,
being contemplated by, or to the actual knowledge of the officers of Buyer,
threatened against Buyer;


f.  

No broker or finder has acted for or on behalf of Buyer in connection with this
Agreement or the transactions contemplated by this Agreement, and no broker or
finder is entitled to any brokerage or finder’s fee or commission in respect
thereof based in any way on agreements, arrangements or understandings made by
or on behalf of Buyer;


g.  

Prior to entering into this Agreement, Buyer was advised by and has relied
solely on its own legal, tax and other professional counsel concerning this
Agreement, the Assets and the value thereof. Buyer is acquiring the Assets for
its own account and not for distribution or resale in any manner that would
violate any state or federal securities law, rule, regulation or order;


h.  

Buyer believes that it has arranged to have available by the Closing Date
sufficient funds to enable the Buyer to pay in full the cash portion of the
Purchase Price described in Section 3.1(a);


i.  

As of the Closing Date and assuming that the Buyer elects to make payment to
Seller pursuant to Section 3.1(b)(1) hereof, Healthbridge shall have duly
authorized and approved the issuance of the Stock to Seller as provided herein;
and


j.  

Buyer and Healthbridge are not persons with whom Seller are restricted from
doing business with under applicable laws relating to national security (such as
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, commonly known as the “USA Patriot
Act”) and executive orders and regulations issued thereunder.


ARTICLE VI.

ACCESS TO INFORMATION AND INSPECTION

  6.1   Title Files. Promptly after the execution of this Agreement and until
the Closing Date, Seller shall permit Buyer and its representatives at
reasonable times during normal business hours to examine, in Seller’s offices,
all abstracts of title, title opinions, title files, ownership maps, lease
files, and any other written agreements pertaining to the Assets insofar as the
same may now be in existence and in the possession of Seller.


  6.2   Other Files. Prior to Closing, Seller shall make available to Buyer for
inspection by Buyer at reasonable times during normal business hours at their
actual location, all geophysical, production and engineering books, records and
data in possession of Seller, except such records or data which Seller is
prevented by contractual obligations with third Parties from disclosing. A list
describing in general all such restricted records or data relating to the Assets
is included on the attached Exhibit “A-4".


  6.3   Confidential Information. All such information made available to Buyer
that is not part of the public domain or not otherwise provided to Buyer without
breaching pre-existing confidentiality obligations shall be maintained
confidential by Buyer. Buyer shall further take whatever reasonable steps that
may be necessary to ensure that Buyer’s employees, consultants and agents
maintain all such information as confidential.


  6.4   Inspections. For a period of twenty (20) days following the Effective
Date (the “Inspection Period”), Seller, subject to the terms of the Leases,
shall permit Buyer and its representatives at reasonable times and at their sole
risk, cost and expense, to conduct reasonable inspections of the Assets;
provided, however, Buyer shall repair any damage to the Assets resulting from
such inspections and Buyer does hereby indemnify and hold harmless Seller from
and against any and all losses, costs, damages, obligations, claims,
liabilities, expenses or causes of action arising from Buyer’s inspection of the
Assets, including, without limitation, claims for personal injuries, property
damage and reasonable attorney’s fees and further including claims arising in
whole or part from Seller’s negligence.


ARTICLE VII.

TITLE

  7.1   No Warranty or Representation. Other than a warranty for any persons or
entities claiming by, through or under Seller, title to the Assets shall be
transferred without representation or warranty of title, express or implied.


7.2 Buyer’s Title Review.

a.  

Immediately upon execution by both Parties hereto of this Agreement, Buyer may,
at Buyer’s sole cost and expense, commence and diligently pursue such
examination of title to the Assets as Buyer desires. Seller shall fully
cooperate with Buyer and shall make available to Buyer all documents, records
and material in Seller’s possession relating to the Assets (except to the extent
disclosure of same is prohibited pursuant to agreements with third parties
listed on the attached Exhibit “A-4”) and all assistance reasonably necessary to
assist Buyer in determining the validity of Seller’s title in and to the Assets.
In no event, however, does Seller warrant or represent the sufficiency,
completeness or accuracy of such documents, records and materials, and Buyer’s
reliance thereon shall be at Buyer’s sole risk and expense. Immediately upon
completion of Buyer’s title review, Buyer shall notify Seller of any Title
Defects in accordance with Section 7.3 below. Buyer will conclude Buyer’s title
review and give notice to Seller of all asserted Title Defects not later than
twenty (20) days after the Effective Date. To be effective, Buyer’s written
notice of a Title Defect must include (i) a brief description of the matter
constituting the asserted Title Defect and (ii) if available, supporting
documents reasonably necessary for Seller (or a title attorney or examiner hired
by Seller) to verify the existence of such asserted Title Defect. Any matters
not described in a written notice of Title Defect within the above period shall
conclusively be deemed to have been waived and accepted by Buyer, and shall be
deemed Permitted Encumbrances hereunder.


b.  

Upon receipt of the notice set forth under Section 7.2(a) Seller shall have the
right, but not the obligation, until the Closing Date to cure all or any portion
of asserted Title Defects, such curative costs to be borne solely by Seller,
provided, however that if the Seller is unable or unwilling to cure the Title
Defects, then either Party may, at its option and in its sole discretion
exercised by the giving of written notice to the other Party, prior to closing,
elect to terminate this Agreement in which event Seller and Buyer shall be under
no obligation to each other with regard to the purchase and sale of any of the
Assets, such termination to be without liability to either Party, and Seller
shall return the Deposit to Buyer. Failure of Seller or Buyer to give notice of
an election to terminate this Agreement shall be deemed an election not to
terminate this Agreement and a deemed waiver of any uncured Title Defects. If
Buyer elects to waive or is deemed to have waived any asserted or unasserted
Title Defects, such waived or unasserted Title Defects shall be deemed Permitted
Encumbrances hereunder.


    7.3   Title Defects. For the purposes of this Agreement, an Asset shall be
deemed to be free of any “Title Defect” so long as there is no lien, charge,
encumbrance, defect or objection (other than a Permitted Encumbrance) against,
in or to Seller’s title thereto or right or interest therein, and no fact or
circumstance relative thereto exists that reduces the net revenue interest for a
particular interest listed on Exhibit “A-1” below the net revenue interest
listed therfor on such exhibit.


ARTICLE VIII.

CONSENTS

8.1 Consent Rights. All agreements affecting the Assets containing consent to
assignment obligations that must be complied with prior to the assignment of the
Assets to Buyer are set forth in Exhibit "C" hereto.

  8.2   Consents. Seller has delivered to Buyer an executed copy of the consent
described on the attached Exhibit “C” required to assign the Carson Lease to
Buyer at Closing. Seller shall use reasonable efforts, but without any
obligation to incur any cost or expense in connection therewith, to obtain all
required consents to assignment prior to the Closing. If a lessor or other third
Party who has the right to consent to the assignment of Lease refuses such
consent prior to Closing, such circumstance shall constitute a Title Defect,
unless Buyer waives same. In such event, the applicable Title Defect will not be
subject to the requirement that all Title Defects be raised within 20 days of
the Effective Date described in Section 7.2(b) hereof.


ARTICLE IX. COVENANTS OF SELLER

 9.1 Covenants of Seller Pending Closing. From and after the date of execution
of this Agreement and until the Closing, except as otherwise consented to by
Buyer in writing, Seller shall:

a.  

Use reasonable efforts to preserve in full force and effect the Leases and other
material agreements included in the Incidental Rights which relate to the Assets
including, but not limited to, exercising, within five days of the Effective
Date, Seller’s option to lease the lands described in the Cole Lease description
contained in Exhibit “A-2" pursuant to the Seismic Option Agreement described
therein (the “Option Agreement”). Such exercise shall include, but not be
limited to, entering into the oil and gas lease form referenced in the Option
Agreement and making any bonus or similar payments necessary under such lease
and Option Agreement. Upon the execution of such lease, the said lease shall
become a “Lease” hereunder and constitute a portion of the “Assets” to be
transferred to Buyer hereunder;


b.  

Not enter into any agreement or arrangement granting any preferential right to
purchase any of the Assets or requiring the consent of any person to the
transfer and assignment of any of the Assets hereunder;


c.  

Not dedicate, sell, farm out, encumber or dispose of any Assets without Buyer’s
written consent; and d. Notify Buyer of any developments that would make the
representations and warranties of


        Seller in Article IV hereof untrue at Closing.

ARTICLE X

CLOSING CONDITIONS

10.1 Seller's Closing Conditions. The obligations of Seller under this Agreement
to consummate the Closing of the transfer of the Assets to Buyer hereunder are
subject, at the option of Seller, to the satisfaction at or prior to the Closing
of the following conditions:

a.  

All representations and warranties of Buyer contained in this Agreement shall be
true in all material respects at and as of the Closing as if such
representations and warranties were made at and as of the Closing, and Buyer
shall have performed and satisfied all agreements required by this Agreement to
be performed and satisfied by Buyer at or prior to the Closing;


b.  

Seller shall have received a certificate dated as of the Closing, executed by a
duly authorized officer of Buyer, to the effect that (1) to such officer’s
knowledge the statements made under Article V above are true at and as of the
Closing and (2) that, in the event the Buyer elects to execute and deliver the
Promissory Note pursuant to Section 3.1(b)(3), that the Buyer’s representative
executing the Promissory Note is duly authorized to do so; and


c.  

As of the Closing Date, no suit, action or other proceeding shall be pending or
threatened before any court or governmental agency seeking to restrain Seller or
prohibit the Closing or seeking damages against Seller as a result of the
consummation of this Agreement.


  10.2   Buyer’s Closing Conditions. The obligations of Buyer under this
Agreement to consummate the Closing of the acquisition of the Assets of Seller
hereunder are subject, at the option of Buyer, to the satisfaction at or prior
to the Closing of the following conditions:


a.  

All representations and warranties of Seller contained in this Agreement shall
be true in all material respects at and as of the Closing as if such
representations and warranties were made at and as of the Closing, and Seller
shall have performed and satisfied all agreements required by this Agreement to
be performed and satisfied by Seller at or prior to the Closing;


b.  

Buyer shall have received a certificate dated as of the Closing, executed by a
duly authorized officer of the General Partner of Seller, to the effect that to
such officer’s knowledge the statements made under Article IV above by Seller
are true at and as of the Closing; and


c.  

As of the Closing Date, no suit, action or other proceeding (excluding any such
matter initiated by Buyer) shall be pending or threatened before any court or
governmental agency seeking to restrain Buyer or prohibit the Closing or seeking
damages against Buyer as a result of the consummation of this Agreement.


ARTICLE XI.

CLOSING

  11.1   Closing. The closing of this transaction (the “Closing”) shall be held
at 10:00 a.m., Central Standard Time, at the offices of Seller’s counsel, Apple
& Norris, LLP, 702 S. Denton Tap Road, Suite 120, Coppell, Texas 75019 on or
before March 31, 2006, or at such other date or place as the Parties may agree
in writing (herein called “Closing Date”).


11.2 Seller's Closing Obligations. At Closing, Seller shall deliver to Buyer the
following: a. The Assignments substantially in the form attached hereto as
Exhibit "B" and such other documents as may

  be reasonably necessary to convey all of Seller’s interest in the Assets to
Buyer in accordance with the provisions hereof, excluding the Excluded Assets;


b.  

The certificate of Seller referred to in Section 10.2(b) hereof;


c.  

All title opinions, abstracts of title, lease records, data sheets, agreements,
understandings, documents, status and other reports described in Section 1.10
hereof and documents otherwise pertaining to the Assets heretofore received by
Seller or to which Seller has access and which can be provided to Buyer without
breaching any contractual limitations described on Exhibit “A-4";


d.  

All of the Basic Documents, and the files pertaining thereto, and all other
contracts, documents and files affecting title to the Assets to which Seller has
access;


e.  

The executed Joint Operating Agreement described in Section 13.1 below; and f.
Any consents required to transfer the Assets. 11.3 Buyer’s Closing Obligations.
At Closing, Buyer shall deliver to Seller the following:


a.  

The cash portion of the Purchase Price not previously paid to Seller as a
deposit pursuant hereto in immediately available funds to Seller as provided in
Section 3.1(a) hereof;


b.  

The Assignments substantially in the form attached hereto as Exhibit “B” and
such other documents as may be reasonably necessary to evidence Buyer’s
assumption of the obligations of Seller under the Leases from the Closing Date
forward;


c.  

The certificate of Buyer referred to in Section 10.1(b) hereto;


d.  

At Buyer’s discretion, subject to the last clause of Section 3.1(b)(1), either
(1) certificates for the Stock; or (2) the cash portion of the Purchase Price
described in Section 3.1(b)(1); or (3) the Promissory Note; and


e.  

The executed Joint Operating Agreement. ARTICLE XII.


TAXES

  12.1   Sales Taxes. The Purchase Price provided for hereunder excludes, and
Buyer shall be liable for, any Transfer Taxes (as defined below) required to be
paid in connection with the sale of the Assets pursuant to this Agreement. To
the extent required by applicable law, Seller shall collect and remit any
Transfer Taxes that are required to be paid as a result of the transfer of the
Assets by Seller to the Buyer. As used here, the term “Transfer Taxes” shall
mean any sales, use, excise, stock, stamp, document, filing, recording,
registration, authorization and similar taxes, fees and charges arising from the
transfer of the Assets hereunder.


  12.2   Other Taxes. With the exception of income and franchise taxes, all
other federal, state and local taxes (including interest and penalties
attributable thereto) on the ownership or operations of the Assets which are
imposed with respect to periods or portions of periods prior to the Closing Date
shall be paid by Seller and all such taxes imposed with respect to periods or
portions of periods beginning on or after the Closing Date shall be paid by
Buyer.


  12.3   Cooperation. After the Closing, each Party shall provide the other
Party with reasonable access to all relevant documents, data and other
information (other than that which is subject to any attorney-client privilege)
which may be required by the other Party for the purpose of preparing tax
returns, filing refund claims and responding to any audit by any taxing
jurisdiction. Each Party to this Agreement shall cooperate with all reasonable
requests of the other Party made in connection with contesting the imposition of
taxes. Notwithstanding anything to the contrary in this Agreement, neither Party
to this Agreement shall be required at any time to disclose to the other Party
any tax return or other confidential tax information. Except where disclosure is
required by applicable law or judicial order, any information obtained by a
Party pursuant to this Section 12.3 shall be kept confidential by such Party,
except to the extent disclosure is required in connection with the filing of any
tax returns or claims for refund or in connection with the conduct of an audit,
or other proceedings in response to an audit, by a taxing jurisdiction.


ARTICLE XIII.

POST-CLOSING OBLIGATIONS

  13.1   Well Completion. Notwithstanding anything contained herein or in any
documents executed in connection herewith, it is the intent of Seller and Buyer
that within the three year period following the Closing, Buyer shall (a) conduct
and pay for all seismic work necessary to evaluate, in Buyer’s absolute
discretion, the optimal drilling locations for the development of oil and gas on
the Carson Lease and the Cole Lease with Dawson Seismic, Midland, Texas, or
another seismic company mutually agreeable to the Parties; (ii) drill and
complete (1) at least four (4) wells carried to the pipeline described below and
(2) at least four (4) wells carried to the casing point (collectively, the
“Ellenberger Wells”) on the portion of the Land subject to the Carson Lease
penetrating to the Ellenberger Group or stratigraphic equivalent to the
Ellenberger interval as defined in the Conoco Wilma Carson No. 1
(API#42-465-30385; sec. 10 of the E. JH. Hullum Survey, Val Verde County,
Texas), the top of the Ellenberger interval being defined as 14,003 measured
depth and the Parties agree that the maximum depth shall be 16,000 feet, and
(iii) with respect to the wells carried to the pipeline, construct all pipelines
and related equipment and facilities necessary to connect such wells to the
Cross Tex Processing Plant (collectively, the “Required Post-Closing Work”).
Buyer shall drill the Ellenberger Wells that will be carried to the pipelines
before the Ellenberger Wells that will be carried to the casing point, and all
Ellenberger Wells shall be drilled with air and not mud, unless the Parties
mutually agree that drilling with mud is not feasible. Buyer further agrees to
consult with William J. Purves to the extent he is agreeable to do so with
regard to the location of the Ellenberger Wells and all shallower wells drilled
before the Ellenberger Wells are completed. The Parties agree that, while Buyer
values Mr. Purvis’ consultation and believes that it will instructive, the Buyer
has no obligation to accept his recommendations or advice. The Parties agree to
enter into a mutually agreeable Joint Operating Agreement appointing Buyer or
its designee as operator (the “Joint Operating Agreement”) with regard to the
operation of the Leases. Buyer shall pay 100% of the cost of the Required
Post-Closing Work and shall have a 75% Net Revenue Interest in such wells which
shall be split 87% to Buyer and 13% to Seller. Buyer acknowledges that the
initiation and completion of the Post-Closing Work is a material inducement to
Seller to enter into this Agreement and that Seller would not have entered into
this Agreement, but for such commitment. Consequently, if Buyer shall fail to
commence drilling at least one well to the Strawn Carbonate formation at 13,500
feet or an Ellenberger Well within eighteen (18) months following the Closing,
Buyer agrees that Seller may, at its option, require Buyer to re-assign and
convey the Assets to Seller, except for wells and infrastructure actually
drilled and constructed and those being drilled at such time by Buyer and the
leasehold interests under the Leases for the portion of the Lands which have
been allocated to such wells drilled by Buyer. Buyer shall have no obligation to
drill any further wells not included within the Required Post-Closing Work, but
to the extent Buyer does drill additional wells on the Lands, (a) for any wells
drilled before the completion of the eight (8) Ellenberger Wells, Seller shall
have a 13% carried interest whereby Seller shall receive 13% of the Net Revenue
Interest owned by Buyer in such wells, but bear none of the cost thereof, and
(b) for any wells drilled after the completion of the eight (8) Ellenberger
Wells, Seller shall have a participating 13% working interest in such wells
whereby Seller shall be responsible for 13% of the costs and shall receive 13%
of the 75% Net Revenue Interest owned by Buyer in such wells. In the event
Seller elects not to participate in the drilling of subsequent wells, Seller
shall be deemed to have a “non-consent” status and shall retain a 13%
post-completion working interest in the well after Buyer has received a 300%
return on its investment in such well. Buyer shall also have a right of first
refusal to acquire the 13% working interest of Seller for the purposes of
obtaining an undivided 100% working interest in each such well. Prior to
commencement of any well drilled under the Leases, Seller and Buyer shall
negotiate, execute and record all documentation reasonably requested by Seller
to evidence the net revenue interests and overriding royalty interests to be
retained by Seller or the affiliates of Seller hereunder.


  13.2   Area of Mutual Interest. The Parties agree that neither Party will
acquire fee simple title, leasehold, license or any other real property interest
within a one mile radius of the perimeter boundary of the Lands (the “Area of
Mutual Interest”) without the prior written consent of the other Party hereto,
which consent may be withheld or granted in its sole and absolute discretion.
Notwithstanding the foregoing, nothing contained herein shall prevent any Party
from obtaining easements, rights of way and other real property interests within
such Area of Mutual Interest if necessary for the purpose of conducting seismic
or other investigations or to produce and transport Hydrocarbons from the Lands.


ARTICLE XIV.

LIMITED REPRESENTATIONS; INDEMNIFICATIONS

  14.1   “As Is, Where Is” Purchase: Except for the representations and
warranties of Seller contained in Article IV and Section 7.1 of this Agreement,
Buyer shall acquire the Assets in an “AS IS, WHERE IS” condition and WITH ALL
FAULTS. Seller makes no warranty or representation, express or implied, with
respect to the accuracy or completeness of the information, records and data
now, heretofore or hereafter made available to Buyer in connection with this
Agreement (including, without limitation, any description of the Assets, pricing
assumptions, potential for production of Hydrocarbons from the Lands, costs of
seismic studies, drilling and production costs, pipeline costs, or any other
matters contained in any other material furnished to Buyer by Seller or by
Seller’s agents or representatives).


  14.2   Risks Related to Hazardous Materials. Buyer shall assume all risks that
the Assets may contain waste materials (whether toxic, hazardous, extremely
hazardous or otherwise) or other adverse physical conditions, including, but not
limited to, the presence of unknown abandoned oil and gas wells, water wells,
sumps, pits, pipelines or other waste or spill sites. At Closing, all
responsibility and liability related to all such conditions, whether known or
unknown, fixed or contingent, will be transferred from Seller to Buyer.


  14.3   Disposal of Materials, Substances and Wastes: Buyer shall properly
handle, remove, transport and dispose of any material, substance or waste
(whether toxic, hazardous, extremely hazardous or otherwise) from the Lands
(including, but not limited to, produced water, drilling fluids and other
associated wastes), in accordance with applicable local, state and federal laws
and regulations.


14.4 ENVIRONMENTAL INDEMNITY:

a.  

BUYER SHALL INDEMNIFY, HOLD HARMLESS, RELASE AND DEFEND SELLER FROM AND AGAINST
ALL DAMAGES, LOSSES, CLAIMS, DEMANDS, CAUSES OF ACTION, JUDGMENTS AND OTHER
COSTS (INCLUDING BUT NOT LIMITED TO ANY CIVIL FINES, PENALTIES, COSTS OF
ASSESSMENT, CLEAN-UP, REMOVAL AND REMEDIATION OF POLLUTION OR CONTAMINATION, AND
EXPENSES FOR THE MODIFICATION, REPAIR OR REPLACEMENT OF FACILITIES ON THE LANDS)
BROUGHT BY ANY AND ALL PERSONS AND ANY AGENCY OR OTHER BODY OF FEDERAL, STATE OR
LOCAL GOVERNMENT ON ACCOUNT OF ANY PERSONAL INJURY, ILLNESS OR DEATH, ANY DAMAGE
TO, DESTRUCTION OR LOSS OF PROPERTY, AND ANY CONTAMINATION OR POLLUTION OF
NATURAL RESOURCES (INCLUDING SOIL, AIR, SURFACE WATER OR GROUNDWATER) TO THE
EXTENT ANY OF THE FOREGOING DIRECTLY OR INDIRECTLY IS CAUSED BY OR OTHERWISE
INVOLVES ANY ENVIRONMENTAL CONDITION OF THE LANDS, WHETHER CREATED OR EXISTING
BEFORE, ON OR AFTER THE CLOSING DATE, INCLUDING, BUT NOT LIMITED TO, THE
PRESENCE, DISPOSAL OR RELEASE OF ANY MATERIAL (WHETHER HAZARDOUS, EXTREMELY
HAZARDOUS, TOXIC OR OTHERWISE) OF ANY KIND IN, ON OR UNDER THE LANDS.


b.  

BUYER’S INDEMNIFICATION OBLIGATIONS SHALL EXTEND TO AND INCLUDE, BUT NOT BE
LIMITED TO (I) THE NEGLIGENCE OR OTHER FAULT OF SELLER, BUYER AND THIRD PARTIES,
WHETHER SUCH NEGLIGENCE IS ACTIVE OR PASSIVE, GROSS, JOINT, SOLE OR CONCURRENT,
(II) SELLER’S OR BUYER’S STRICT LIABILITY, AND (III) SELLER’S OR BUYER’S
LIABILITIES OR OBLIGATIONS UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED (42 U.S.C. §§9601 ET. SEQ.),
THE RESOURCE CONSERVATION AND RECOVERY ACT OF 1976 (42 U.S.C. §6901 ET. SEQ.),
THE CLEAN WATER ACT (33 U.S.C. §§466 ET. SEQ.), THE SAFE DRINKING WATER ACT (14
U.S.C. §§1801 ET.SEQ.), THE TOXIC SUBSTANCES CONTROL ACT (15 U.S.C. §7401 ET.
SEQ.), AS AMENDED, THE CLEAN AIR ACT AMENDMENTS OF 1990 AND ALL STATE AND LOCAL
LAWS AND ANY REPLACEMENT OR SUCCESSOR LEGISLATION OR REGULATION THERETO. THIS
INDEMNIFICATION SHALL BE IN ADDITION TO ANY OTHER INDEMNITY PROVISIONS CONTAINED
IN THIS AGREEMENT, AND IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT ANY TERMS OF
THIS ARTICLE SHALL CONTROL OVER ANY CONFLICTING OR CONTRADICTING TERMS OR
PROVISIONS CONTAINED IN THIS AGREEMENT.


  14.5   Assumption and Indemnity Under Leases. Except as otherwise provided in
this Agreement, Buyer agrees to assume and pay, perform, fulfill and discharge
all obligations under the Leases accruing on or after the Closing Date (the
“Assumed Obligations”), and agrees to indemnify, defend and hold Seller harmless
from and against any and all claims, losses, damages, costs, expenses, causes of
action or judgments of any kind or character with respect to all liabilities and
obligations or alleged or threatened liabilities and obligations attributable to
or arising out of the Assumed Obligations, including, without limited, any
interest, penalty, reasonable attorney’s fees and other costs and expenses
incurred in connection therewith or the defense thereof. To the extent not
included in Assumed Obligations and except as otherwise provided in this
Agreement, Seller agrees to pay, perform, fulfill and discharge all costs,
expenses and liabilities incurred by Seller with respect to the ownership or
operation of Seller’s interest in the Assets and accruing prior to the Closing
Date, and agrees to indemnify, defend and hold Buyer harmless from and against
any and all claims, losses, damages, costs, expenses, causes of action or
judgments of any kind or character with respect to all liabilities and
obligations or alleged or threatened liabilities and obligations attributable to
or arising out of such obligations of Seller, including, without limitation, any
interest, penalty, reasonable attorney’s fees and other costs and expenses
incurred in connection therewith or the defense thereof. Without limiting the
Parties’ respective representations in Articles IV and V hereof, each Party
hereby agrees to indemnify and hold the other harmless from and against any
claim for a brokerage or finder’s fee or commission in connection with this
Agreement or the transactions contemplated by this Agreement to the extent such
claim arises from or is attributable to the actions of such indemnifying Party,
including, without limitation, any and all losses, damages, attorney’s fees,
costs and expenses of any kind or character arising out of or incurred in
connection with any such claim or defending against the same.


ARTICLE XV.

[Intentionally Deleted]

ARTICLE XVI.

DEFAULT AND REMEDIES

  16.1   Seller’s Remedies. Upon failure of Buyer to comply with the terms of
this Agreement by the Closing Date, as it may be extended in accordance
herewith, and provided that Buyer has not terminated this Agreement pursuant to
an express right to terminate provided in this Agreement, Seller, at its sole
option, may terminate this Agreement, in which event Seller shall retain the
Deposit, and except for the remedy retained in Section 16.3 and the indemnity
obligations that survive the termination of this Agreement, the Parties shall
have no further obligations to the other. Notwithstanding anything contained
herein to the contrary, nothing contained in this Section 16.1 shall limit the
enforcement of the remedies provided to Seller pursuant to Article XIII for a
breach by Buyer of its obligations thereunder after Closing.


  16.2   Buyer’s Remedies. Upon failure of Seller to comply with the terms of
this Agreement by the Closing Date, as it may be extended in accordance
herewith, Buyer, at its sole option, may (i) enforce whatever legal or equitable
rights may be appropriate and applicable, or (ii) terminate this Agreement, in
which event Seller shall return the Deposit to Buyer, and except for the remedy
retained in Section 16.3 and the indemnity obligations that survive the
termination of this Agreement, the Parties shall have no further obligations to
the other.


  16.3   Attorney’s Fees. The prevailing Party in any legal proceeding brought
under or to enforce this Agreement shall be additionally entitled to recover
court costs and reasonable attorney’s fees from the non-prevailing Party.


ARTICLE XVII.

MISCELLANEOUS

  17.1   Public Announcements. The Parties hereto agree that prior to making any
public announcement or statement with respect to the transaction contemplated by
this Agreement, the Party desiring to make such public announcement or statement
shall consult with the other Party hereto and (i) agree upon the text of a joint
public announcement or statement to be made by both of such Parties or (ii)
obtain approval of the other Party hereto to the text of a public announcement
or statement to be made solely by Seller or Buyer, as the case may be. Nothing
contained in this paragraph shall be construed to require either Party to obtain
approval of the other Party hereto to disclose information with respect to the
transaction contemplated by this Agreement to any state or federal governmental
authority or agency to the extent required by applicable law or by any
applicable rules, regulations or orders of any governmental authority or agency
having jurisdiction.


  17.2   Filing and Recording of Assignments, etc. Buyer shall be solely
responsible for all filings and recordings of assignments and other documents
related to the Assets and for all fees connected therewith, and upon request
Buyer shall advise Seller of the pertinent recording data. Seller shall not be
responsible for any loss to Buyer because of Buyer’s failure to file or record
documents correctly or promptly.


  17.3   Further Assurances and Records. After the Closing, each of the Parties
will execute, acknowledge and deliver to the other such further instruments, and
take such other action, as may be reasonably requested in order to more
effectively assure to said Party all of the respective properties, rights,
titles, interests, estates, and privileges intended to be assigned, delivered or
inuring to the benefit of such Party in consummation of the transactions
contemplated hereby.


  17.4   Limitations. The express representations and warranties of Seller
contained in this Agreement are exclusive and are in lieu of all other
representations and warranties, express, implied or statutory, including without
limitation any representation or warranty with respect to title to the Assets or
the quality, quantity or volume of the oil, gas or other Hydrocarbons in or
under the Lands and unless specifically provided otherwise in this Agreement,
such express representations and warranties of Seller shall terminate at Closing
and be of no further force and effect. EXCEPT AS PROVIDED IN ARTICLE IV, THE
WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT ARE EXCLUSIVE AND IN LIEU OF
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, AND BUYER HEREBY WAIVES ALL
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR CONDITION.
BUYER ACKNOWLEDGES THAT SELLER HAS NOT MADE, AND SELLER HEREBY EXPRESSLY
DISCLAIMS AND NEGATES, AND BUYER HEREBY EXPRESSLY WAIVES, ANY REPRESENTATION OR
WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO
(a) THE QUALILTY, QUANTITY OR VOLUME OF HYDROCARBONS, IF ANY, ATTRIBUTABLE TO
THE ASSETS, (b) THE ACCURACY, COMPLETENESS OR MATERIALITY OF ANY INFORMATION,
DATA OR OTHER MATERIALS (WRITTEN OR ORAL) NOW, HERETOFORE OR HEREAFTER FURNISHED
TO BUYER BY OR ON BEHALF OF SELLER, AND (c) THE ENVIRONMENTAL CONDITION OF THE
ASSETS.


  17.5   Survival. No representation, warranty, covenant or agreement made
herein shall survive the Closing, except that the terms and provisions of
Articles IV [Seller’s Representations], V [Buyer’s Representations] and X
[Closing Conditions] (each of which shall survive the Closing for three years)
and Sections 6.3, 6.4, 7.1 and Articles XII, XIII and XIV shall survive the
Closing.


17.6 Notices. All notices authorized or required by any of the provisions of
this Agreement, unless otherwise specifically provided, shall be in writing and
delivered in person or by United States mail, courier service, telegram, telex,
telecopier, or any other form of facsimile, postage or charges prepaid, and
addressed to the Parties at the addresses set forth below: If to Seller: Global
Mineral Solutions, L.P. 142 Tennyson Place Coppell, TX 75019 Attention: George
Schultz Fax Number: 972/745-2770 If to Buyer: PROVIDENCE EXPLORATION, LLC 100
Crescent Court, 7th Floor Dallas, TX 75201 Attention: Abram Janz Fax Number:
214-706-4242

  Any Party may, by written notice so delivered to the other, change the address
to which delivery shall thereafter be made.


  17.7   Incidental Expenses. Buyer shall bear and pay any and all Federal,
State or local Transfer Taxes as defined in Section 12.2(b) hereof incident to
the transfer, assignment or other conveyance of the Assets to Buyer. Each Party
shall bear its own respective expenses incurred in connection with the Closing
of this transaction, including its own consultant’s fees, attorneys’ fees,
accountants’ fees, and other similar costs and expenses.


  17.8   Entire Agreement. This Agreement embodies the entire agreement between
the Parties (superseding all prior agreements, arrangements and understandings
related to the subject matter hereof), and may be supplemented, altered,
amended, modified or revoked by writing only, signed by all of the Parties
hereto. No supplement, amendment, modification, waiver or termination of this
Agreement shall be binding unless in writing and executed by both Parties
hereto. The headings herein are for convenience only and shall have no
significance in the interpretation hereof.


  17.9   Governing Law Venue. This Agreement and other documents delivered
pursuant to this Agreement and the legal relations between the Parties shall be
governed and construed and enforced in accordance with the laws of the State of
Texas, without giving effect to principles of conflict of laws. Venue for any
cause of action hereunder shall lie exclusively in Dallas County, Texas.


  17.10   Exhibits. All Exhibits attached hereto which are referred to herein
are hereby made a part hereof and incorporated herein by reference.


  17.11   Certain Terms. As used in this Agreement, the term “knowledge” means
actual knowledge of any fact, circumstance or condition by the officers or
partners of the Party involved, but does not include (i) knowledge imputed to
the Party involved or (ii) knowledge deemed to have been constructively given by
reason of any filing, registration or recording of any document or instrument in
any public record or with any governmental entity. As used in this Agreement,
the term “day” means any calendar day, and the term “business day” means any day
exclusive of Saturdays, Sundays and national holidays.


  17.12   Counterparts. This Agreement may be executed in any number of
counterparts, and each and every counterpart shall be deemed for all purposes
one (1) agreement.


  17.13   Waiver. Any of the terms, provisions, covenants, representations,
warranties or conditions hereof may be waived, only by a written instrument
executed by the Party waiving compliance. Except as otherwise expressly provided
in this Agreement, the failure of any Party at any time or times to require
performance of any provision hereof shall in no manner affect such Party’s right
to enforce the same. No waiver by any Party of any condition, or of the breach
of any term, provision, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other condition or of the breach of any
other term, provision, covenant, representation or warranty.


  17.14   Binding Effect; Assignment. All the terms, provisions, covenants,
representations, warranties and conditions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the Parties hereto and
their respective successors; but this Agreement and the rights and obligations
hereunder shall not be assignable or delegable by any Party without the express
written consent of the non-assigning or non-delegating Parties; provided,
however, the rights and obligations of Buyer described in Article XIII hereof
may be assigned by Buyer by providing written notice of such assignment to
Seller. Any assignment or delegation without such consent will be void.


  17.15   No Recordation. Without limiting any Party’s right to file suit to
enforce its rights under this Agreement and except as to those Assignments
attached as Exhibit “B”, Buyer and Seller expressly covenant and agree not to
record or place of record this Agreement or any copy or memorandum hereof.


  17.16   Independent Investigation. Buyer represents and acknowledges that it
is knowledgeable in the oil and gas business and that it has had access to the
Assets, the partners of Seller, and the books, records and files of Seller
relating to the Assets and in making the decision to enter into this Agreement
and consummate the transactions contemplated hereby, Buyer has relied solely on
the basis of its own independent due diligence investigation of the Assets and
upon the representations and warranties made in Article IV.


  17.17   No Partnership or Joint Venture. Nothing contained herein shall be
interpreted or construed as creating a partnership or joint venture relationship
of any kind between Seller and Buyer.


Signature page to follow.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have caused this Agreement to be
executed by their duly authorized officers as of the Effective Date.

SELLER:

GLOBAL MINERAL SOLUTIONS, LP

By: Geosch, LLC,

General Partner

By: /s/ George W. Schultz, Jr.

Name: George W. Schultz, Jr.

Title: Member

UYER:

PROVIDENCE EXPLORATION, LLC

By: /s/ Abram Janz

Name: Abram Janz

Title: President

--------------------------------------------------------------------------------

Exhibits:

Exhibit "A-1" Net Revenue Interests and Overriding Royalty Interests

Exhibit "A-2" Leases Exhibit "

A-3" Basic Documents Exhibit "

A-4" Contractual Limitations

Exhibit "B" Assignments

Exhibit "C" Consents

 Exhibit "D" Promissory Note